Title: To Thomas Jefferson from John F. Mercer, 13 December 1792
From: Mercer, John F.
To: Jefferson, Thomas



Dear Sir
Decr. 13th. 92. Annas.

I put pen to paper to induce you to reply or rather to remind you of your promise to convey me some information from those interesting Scenes, France and our Amn. Parliament. Mr. Potts elected the Senator here is I fear at the acme of Aristocracy, Colo. Stone got 19 votes against him the only two polled for. There was certainly a very limited choice. Mr. A. got all the votes here as V.P. tho’ only 8 attended. This is really no critereon of the public disposition altho’ Maryland certainly is not the seat of Republicanism. There were not 700 votes taken for Electors in the whole state yet more than 20,000 were given for Representatives—great pains were taken for Mr. A., none against him. I did write one Letter from Philadelphia, to this place to Mr. R. Sprigg Junr. a very influential Member of the Legislature enclosing a paper of Lucius exhibiting Extracts from Mr. A.s political Treatises directing a republication. This was intercepted and never came to hand, as were also, two others the only political Letters I wrote from Philadelphia during my stay. I am not uneasy at  any of my sentiment being disclosed, but it is really a public mischief, that interesting Communications on a public subject are so liable to obstruction. I wished this to have arriv’d. I have taken the liberty to mention these things to you as I beleive the Post Office is within your department. I have also to beg a favor of you. A very worthy and sensible friend of mine passed the meridian of life, Mr. Andrew Skinner Ennals of Baltimore Town, whom I recollect to have formerly mentioned to you, is still very desirous of being employd in some public Office. He writes me of today, that Mr. Henry his friend in Congress, informs him that the Bill respecting weights and measures may probably receive an ultimate determination before my return and that it presents the most favorable opening to his views of any Plan now before the Government. Mr. Basset of Delaware is I beleve also his very particular friend and has suggested to him likewise, the propriety of some immediate step. I can only observe with respect to him, that his integrity and accuracy in business have secured him, unlimited confidence here and his other amiable Qualities, strong personal friendships, which include me and my Connections. If any thing can be done by you to favor the views of this Gentleman, without interfering with your prearrangements, it will be adding sensibly to many obligations, that I feel with pleasure, altho’ hopeless of an opportunity of returning them. I am al[ways] My Dr Sir Yr. sincere friend & respectful hbl Se[vt]

John F Mercer

